
	

114 HR 1689 IH: To prohibit the provision of certain foreign assistance to countries receiving certain detainees transferred from United States Naval Station, Guantanamo Bay, Cuba.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1689
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. DeSantis (for himself, Mr. Meadows, Mr. Clawson of Florida, Mr. Salmon, and Mr. Perry) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit the provision of certain foreign assistance to countries receiving certain detainees
			 transferred from United States Naval Station, Guantanamo Bay, Cuba.
	
	
		1.Prohibition on certain foreign assistance for countries receiving certain detainees transferred
			 from United States Naval Station, Guantanamo Bay, Cuba
 (a)ProhibitionNotwithstanding any other provision of law, assistance may not be provided under any Act specified in subsection (b) to a foreign country if—
 (1)the country received an individual who was released or transferred from United States Naval Station, Guantanamo Bay, Cuba, on or after February 1, 2015; and
 (2)after the date of such release or transfer, the individual is included in a report under section 319 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1874; 10 U.S.C. 801 note) as described by subsection (c)(4) of that section.
 (b)Covered ActsThe Acts specified in this subsection are the following: (1)The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).
 (2)The Arms Export Control Act (22 U.S.C. 2751 et seq.). (c)Commencement of applicability of prohibitionThe prohibition in subsection (a) shall commence applying to a foreign country on the date of the first report described in subsection (a)(2) that includes any individual described in subsection (a)(1) who was received by the country on or after February 1, 2015.
 (d)Duration of applicability of prohibitionThe prohibition in subsection (a) shall cease with respect to a foreign country on the date that is five years after the date of the commencement of the applicability of the prohibition to the country under subsection (c).
			
